DETAILED ACTION
Notice to Applicant
Claims 1-15 are pending and are examined herein. This is the first action on the merits.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-6, and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuboki (US 2018/0076494 to Kuboki et al.).
	Regarding Claims 1, 2, and 4, Kuboki teaches:
a partition member 13 which has a thickness direction and a surface direction perpendicular to the thickness direction, and which separates single cells 12 that make up an assembled battery in the thickness direction (Fig.  5, paras 0047-0053)
the partition member comprising an interior having a fluid such as hydrofluoroether, known to having a melting point within the claimed range by those of ordinary skill in the art, in a fluid holding part 37  (paras 0056 and 0063) and flow channels 38 extending along the surface direction (Fig. 13, e.g. para 0062), wherein the fluid holding part is hermetically sealed by a packaging material 26 (para 0060)

    PNG
    media_image1.png
    903
    643
    media_image1.png
    Greyscale

	Regarding Claim 5, Kuboki teaches:
wherein a porous body containing 34/37 containing the fluid is provided in the interior of the partition member and the flow channel 38 is formed in the porous body (para 0063)
	Regarding Claim 6, Kuboki teaches:
wherein the porous body 34/37 is formed from a fibrous layer made of natural or synthetic fiber (para 0066) 
	Regarding Claim 10, Kuboki teaches:
wherein the packaging material encloses the porous body (Fig. 13)
	Regarding claim 11, Kuboki teaches:
an assembled battery comprising the partition member (abstract,  Figs.)
	Regarding Claim 12, Kuboki teaches:
wherein the length of the partition members 13 in the width direction is greater than the length of single cells in the width direction (Fig. 2)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kuboki (US 2018/0076494 to Kuboki et al.).
	Regarding Claims 3 and 7, Kuboki does not explicitly teach:
a flow channel with a roughly circular cross-section
the particular type of synthetic or natural fiber used in the fibrous layer
	Various flow channel shapes were known in the art, including circular or mostly circular ones. Where a prior art component has the same function as the instantly claimed component, motivation to alter the shape of the component to any other equally useful shape is obvious to one of ordinary skill in the art absent evidence of new or unexpected results.  See MPEP 2144.04 IV.  In the instant case, it would be obvious to one of ordinary skill in the art to alter the shape of the flow channels of Kuboki to any other equally useful shape, such as the instantly claimed shape, as any shape would serve the same purpose.
	It was also known in the art that natural fibers like cotton were suitable for wicking purposes and useful in capillary networks. It would have been obvious to one of ordinary skill in the art to use any natural or synthetic fibers known in the art, since Kuboki does not further specify the material, including any of all of the claimed materials, absent some indication that the particularly claimed materials offer unknown or unexpected advantages over the general class of natural and synthetic fibers conventional in the art. See, additionally, the other cited prior art of record for evidence of ordinary skill in the art regarding conventionally used fibers suited for wicking. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kuboki (US 2018/0076494 to Kuboki et al.) in view of Li (Li et al. “Characteristics of Boiling Bubble Dynamics in Bead Packed Porous Structures.” Proceedings of the ASME 2009 Heat Transfer Summer Conference 2009). 
	Regarding Claim 8, Kuboki does not explicitly teach:
wherein the porous body includes a particle layer from e.g. glass particles
	Packed bead porous structures, comprising e.g. glass beads, were known in the art of heat transfer for improving vaporization dynamics within the bed. Li, for example, teaches that small scale bead packed porous structures great influence boiling heat transfer by forcing a single bubble to depart at a smaller size as compared to that in a plain surface (page 1, etc.). It would have been obvious to one of ordinary skill in the art to provide packed beads instead of or in addition to the fibrous layer of Kuboki with the motivation to improve vapor formation of the cooling medium during heat transfer. 
Claims 9 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kuboki (US 2018/0076494 to Kuboki et al.) in view of Fujikawa (US 2012/0148895 to Fujikawa et al.).
	Regarding Claims 9 and 13-15, Kuboki does not explicitly teach:
wherein partition is rectangular with a width or height twice as long as the other pair of sides
wherein the partition extends along two or more cells on either side such that there are first and second regions adjacent a plurality of single cells on either surface side 
	The dimensions of a prismatic cell varied from more square-like to more rectangular in the art. Where a prior art component has the same function as the instantly claimed component, motivation to alter the shape of the component to any other equally useful shape is obvious to one of ordinary skill in the art absent evidence of new or unexpected results.  See MPEP 2144.04 IV.  In the instant case, it would be obvious to one of ordinary skill in the art to alter the shape of the partition and/or cells of Kuboki to any other equally useful shape, such as the instantly claimed shape, as any shape would serve the same purpose.
	It was further obvious in the art to include heat pipes and/or phase-change heat-absorbing plates along a plurality of cells. Fujikawa, for example, teaches placing such heat-absorbers along three or more cells on either side of a given heat-absorbing plate (see Fig. 1).

    PNG
    media_image2.png
    979
    789
    media_image2.png
    Greyscale


. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent No. 6,082,443
US 2010/0025009
US 2016/0201995
US 2019/0221902

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (571) 272-1398. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, 
/MICHAEL L DIGNAN/Examiner, Art Unit 1723